DETAILED ACTION 
Claims 1-16, 41, 44, and 63, submitted on December 3, 2021, are pending in the applica-tion.  Claims 44 and 63 are withdrawn.  Claims 1-16 and 44 are rejected for the reasons set forth below.  No claim is allowed.  
This application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter 
Except for double patenting, discussed below, claims 3-6 and 16 appear to be allowable.  The examiner therefore suggests a terminal disclaimer.  
Election/Restrictions 
Applicant’s election without traverse of Group I, drawn to chemical compounds and compositions thereof, in the reply filed on December 3, 2021 is acknowledged.  Claims 44 and 63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.  Applicant’s request for rejoinder of the claims of Group II is acknowledged.  
The requirement for a species election is hereby withdrawn, so applicant’s election thereof is moot. 
Claim Rejections – 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 7, 10, 14-15, and 41 are rejected under 35 U.S.C. 102(a)(1) as being antici-pated by Busch (US 2010/0075964 A1).  
See compound 300 (p. 167), compound 315 (p. 170), and compound 395 (p. 185).  
Claims 1, 7, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reddy1 (Synthesis 2013; 45(1): 75-84).  
See compound 8a (p. 79).  
Claims 1, 8, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cusack (US 2006/0074102 A1).  
See Example 490, 3’-[2-(1H-tetrazol-5-yl)-thieno[2,3-c]pyridin-4-yl]-biphenyl-3-carbo-nitrile, in Table 21 (p. 129).  
Claims 1, 8-9, 11, 14, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2005/0153986 A1).  
See Example 38 (p. 27) and Example 311 (p. 89).  
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP 717.02 for applications subject to examination under the first-inventor-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-inventor-to-file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claims 1-16 and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent No. 9,969,726 B2. Although the claims at issue are not iden-tical, they are not patentably distinct from each other.  The ‘726 patent claims (see, e.g., claim 1, 
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
        
            
        
            
    

    
        1 Cite No. 011 in the information disclosure statement submitted on April 7, 2020.